                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 DELIS PIERRE                                                         CIVIL ACTION
 VERSUS                                                               NO. 15-5252
 N. BURL CAIN                                                         SECTION “E”(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge, and the failure of any party to file

an objection to the Chief Magistrate Judge’s Report and Recommendation, hereby approves the

Report and Recommendation of the Chief United States Magistrate Judge and adopts it as its

opinion in this matter. Therefore,

       IT IS ORDERED that Delis Pierre’s petition for issuance of a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE as time-barred.

              New Orleans, Louisiana, this 26th day of July, 2019.




                                                    ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
